Citation Nr: 1142591	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  10-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for a skin disability, to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been received in order to reopen a claim for service connection for a headache disability, to include as due to an undiagnosed illness.

3.  Whether new and material evidence has been received in order to reopen a claim for service connection for hypertension.

4.  Whether an August 2003 rating decision that granted service connection for a right shoulder disability and assigned an effective date of April 25, 2002, should be revised or reversed on the basis of clear and unmistakable error (CUE).

5.  Whether an August 2003 rating decision that granted service connection for a right hand/wrist disability and assigned an effective date of April 25, 2002, should be revised or reversed on the basis of CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.

In July 2011, the Veteran testified before the Board at a hearing held at the VA Central Office.  A copy of the hearing transcript has been associated with the record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received in order to reopen a claim for service connection for hypertension and the reopened claim of service connection for a headache disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his July 2011 hearing before the Board, the Veteran withdrew his appeal concerning whether new and material evidence has been received in order to reopen a claim for service connection for a skin disability, to include as due to an undiagnosed illness.

2.  In a final decision issued in December 1998, the RO denied service connection for chronic fatigue syndrome which included an analysis of the Veteran's claim for service connection for headaches.  In the analysis portion of the decision, the RO specifically denied the Veteran's claim for service connection for headaches to include as due to an undiagnosed illness.

3.  Evidence added to the record since the final December 1998 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a headache disability. 

4.  The Veteran separated from service on December 16, 1994.  He filed a claim for service connection for a right shoulder disability and for multiple joint pain in October 1994. 

5.  In a September 1995 rating decision, the RO denied the Veteran's claim for service connection for a right shoulder disability and for any other disability of the joints, with analysis that specifically included the right wrist.  The Veteran did not appeal those decisions and they are final.

6.  At the time of the September 1995 rating decision, the Veteran's complete official service treatment records were not of record.

7.  In November 2002, the Veteran filed a claim to reopen the previously denied claims for service connection for a right shoulder disability and for joint pain.  An August 2003 rating decision granted service connection for a right shoulder disability and for a right wrist/hand disability, effective April 25, 2002, a liberally construed dated of receipt of claim, based upon a VA examiner's review of the service treatment records and positive opinion. 

8.  The August 2003 rating decision was clearly and unmistakably erroneous in granting an effective date of April 25, 2002, for the grant of service connection for a right shoulder disability and a right wrist/hand disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of whether new and material evidence has been received in order to reopen a claim for service connection for a skin disability, to include as due to an undiagnosed illness, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The December 1998 rating decision that denied service connection for a headache disability is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a headache disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

4.  The August 2003 rating decision contained clear and unmistakable error (CUE) with respect to the effective date assigned for the grant of service connection for a right shoulder disability, and an effective date of December 17, 1994, is granted, subject to the laws and regulations governing payment of monetary benefits.  38 C.F.R. § 3.105, 3.156(c) (2003 & 2011); 38 C.F.R. §3.400 (2011). 

5.  The August 2003 rating decision contained clear and unmistakable error (CUE) with respect to the effective date assigned for the grant of service connection for a right wrist/hand disability, and an effective date of December 17, 1994, is granted, subject to the laws and regulations governing payment of monetary benefits.  38 C.F.R. § 3.105, 3.156(c) (2003 & 2011); 38 C.F.R. §3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In March 2010, the Veteran submitted a VA Form 9 perfecting his appeal as to the issue of whether new and material evidence has been received in order to reopen a claim for service connection for a skin disability, to include as due to an undiagnosed illness, as identified in the March 2010 statement of the case. 

At the July 2011 hearing before the Board, the Veteran stated that he was withdrawing the issue of whether new and material evidence has been received in order to reopen a claim for service connection for a skin disability, to include as due to an undiagnosed illness.  The Veteran's oral statement indicating his intention to withdraw the appeal as to that issue satisfies the requirements for the withdrawal of a substantive appeal. 

As the appellant has withdrawn his appeal as to the issue of whether new and material evidence has been received in order to reopen a claim for service connection for a skin disability, to include as due to an undiagnosed illness, there remain no allegations of errors of fact or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of whether new and material evidence has been received in order to reopen a claim for service connection for a skin disability, to include as due to an undiagnosed illness, is dismissed. 

Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a headache disability and to grant the Veteran's claims for CUE are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue of entitlement to service connection for a headache disability is deferred pending additional development consistent with the VCAA.

New and Material Evidence 

At his July 2011 Board hearing and in documents of record, the Veteran contends that his chronic headache disability is related to an injury he sustained in service.  Specifically, he contends that in July 1991, after sustaining injuries to his head and jaw while playing basketball,  he began to experience chronic headaches.   Therefore, he contends that service connection for a headache disability is warranted. 

The RO denied the Veteran's claim for service connection for headaches in a December 1998 rating decision.  At the time of the December 1998 decision, the RO found that although there was evidence that the Veteran suffered from headaches while in service, on March 1995 VA examination, his current headaches were attributed to chronic fatigue syndrome, rather than to a separate disability directly related to service or to an undiagnosed illness.  Because the chronic fatigue syndrome was not determined to be related to service, the claim was denied. 

Although in the May 1998 rating decision on appeal, the RO declined to reopen the Veteran's claim for service connection for headaches, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the December 1998 decision became final because the Veteran did not file a timely appeal.  Although the Veteran filed an appeal as to other denied claims stemming from that rating decision, he did not appeal the decision as it pertained to headaches.  Thus, the Board finds that the December 1998 rating decision is final with regard to issue of entitlement to service connection for headaches. 

The claim for service connection for headaches may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claim in September 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision in December 1998 consisted of the Veteran's service treatment records, private treatment records, multiple VA examinations, and the Veteran's statements.  

After a review of all the evidence, the Board finds that the evidence received since the last final decision in December 1998 is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim. 

Newly received evidence includes the Veteran's and his representatives contentions that his headaches stem from an entirely different etiology, that of an in-service injury to his face and cheek bone that resulted in a questionable fracture of the zygoma.  Previously, the Veteran had claimed only that his headaches were part of an undiagnosed illness, and his claim was developed accordingly.  In support of his new assertions, the Veteran has submitted service treatment records to show a diagnosis of post traumatic headaches.  Although the service treatment records were of record at the time of the previously denied claim, they tend corroborate his current contentions and have not been previously reviewed in that light.  Thus, the new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for headaches is reopened.  To that extent only, the appeal is allowed. 

CUE

The Veteran contends that the August 2003 rating decision that granted service connection for a right shoulder disability and for a right wrist/hand disability is clearly and unmistakably erroneous in assigning an effective date of April 25, 2002.  Instead, he contends that the correct date should be the day after he separated from service, December 17, 1994, because his original claim for service connection was received within one year of separating from service.  He contends that at the time of the initial September 1995 rating decision that originally denied these claims, the evidence existed to demonstrate that his right shoulder disability and right wrist/hand disability were first incurred in service.  His representative, in bolstering the Veteran's argument, has argued that the majority of the Veteran's official service treatment records were not of record at the time of the initial September 1995 decision, and that those later received records were pivotal in granting service connection in 2003.  Thus, the representative argues that the effective date assigned should have been the date of the original claim, or, in this case, the day following separation from service.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority or except on the basis of CUE, as provided in 38 C.F.R. 3.105 of this part.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

In this case, the August 2003 rating decision is final because the Veteran did not file an appeal to that decision with respect to the right shoulder or right wrist/hand.  The claims folder contains no communication that could be construed as a notice of disagreement to the August 2003 rating decision, nor has the Veteran claimed that he submitted a timely application for review regarding the effective date.  As there was no timely application for review, the August 2003 rating decision is final.  38 C.F.R. § 3.105, 3.400. 

A determination that a prior determination involved CUE involves the following three-prong test:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;  (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made;  and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993). 

In this case, the Board agrees with the Veteran's and his representative's contentions, and thus finds that there was CUE in the August 2003 rating decision.  

At the time that the August 2003 rating decision was issued, the pertinent regulations stated that, at any time after VA issued a decision on a claim, if VA received or associated with the claims file relevant official service department records that existed and had not been associated with the claims file, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1) (2003).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2003).  A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of new evidence from the service department must be adequately supported by the medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4) (2003).

After reviewing the record, the Board notes that at the time of the initial September 1995 rating decision that denied service connection for a right shoulder disability and for a right hand/wrist disability (then termed "joint pain" with specific analysis related to the Veteran's complaints of wrist pain and arthritis), two envelopes containing the Veteran's service treatment records were not of record.  Instead, of record was one envelope of service treatment records, dated in 1994 only.  Those records demonstrated that on separation examination, it was listed that the Veteran had arthritis of the right shoulder and right wrist.  In the absence of any objective evidence that the Veteran had been diagnosed with arthritis of the shoulder or wrist in service, or any other indication that the Veteran had injured his right shoulder or wrist in service, and in light of normal X-ray examinations of the shoulder and wrist on March 1995 VA examination, service connection was denied.  In so denying, the RO stated that if further service treatment records were received following the date of that rating decision, and those records changed the outcome of the decision, the decision would be reconsidered.  

On December 31, 1996, the Veteran's complete service treatment records were received in relation to his claims for service connection for other disabilities.  

Subsequently, in January 1997, the Veteran filed a claim for arthritis of the joints.  In February 1997, the RO informed the Veteran that his claim had been previously denied because the service treatment records had not objectively shown that he suffered from arthritis of the joints or any other right shoulder or right wrist injury.  Thus, he was requested to submit evidence of a current diagnosis of arthritis.  In April 1997, the Veteran submitted a statement clarifying his contentions that his joint pain was due to an undiagnosed illness.  As such, in December 1998, the RO adjudicated his claim as one for chronic fatigue syndrome due to an undiagnosed illness, rather than one for service connection for a right shoulder disability or for a right wrist disability.  In August 1999, the Veteran filed a notice of disagreement to that claim.  In March 2000, the RO declined to reopen the claim, stating that there was no evidence that the Veteran's chronic fatigue syndrome was related to his service.  The Veteran did not file a disagreement with the claim for service connection for chronic fatigue syndrome, and thus the December 1998 and March 2000 rating decisions are final.

Due to the complex procedural nature of this case, and for the purposes of the claim for CUE, the Board interprets the December 1998 and March 2000 rating decisions to have denied the Veteran's claim for chronic fatigue syndrome due to an undiagnosed illness, rather than for a right shoulder disability or for a right wrist/hand disability.  In so doing, the Board notes that neither decision addressed any element of service connection in relation to those claims, as they did not address right shoulder or right wrist in-service symptomatology, nor did they address whether there was a current diagnosis of a right shoulder or right hand/wrist disability or nexus relating the two.  Thus, the Board finds that, following the September 1995 rating decision denying the Veteran's claim for a right shoulder disability and right wrist/hand disability, the next claim for service connection for these disabilities was in November 2002, when the Veteran specifically filed a claim for serviced connection for right shoulder pain and for other joint pain, which, as the RO phrased it at that time, included that of the right wrist joint.  For, it was beginning in 2002 that the RO developed the Veteran's claim as one for service connection for a right shoulder disability and for a right wrist/hand disability on a direct basis.

Stemming from the November 2002 claim, in June 2003, the Veteran underwent a VA examination.  At that time, the Veteran reported having severe joint pain in his right shoulder and right wrist.  The examiner reviewed the service treatment records and found that the Veteran had been seen in December 1988 for right shoulder pain due to arthritis.  That same month, he was also seen for a right shoulder dislocation.  He had received trauma to the shoulder when he was assaulted and hit.  In reviewing the service treatment records, the examiner also noted that the Veteran was very physically active, with record of multiple basketball injuries to the hands.  There was also documentation that the Veteran had lifted weights and had had resultant injuries to both hands in service.  Thus, after reviewing the service treatment records and conducting physical examination of the Veteran, the examiner concluded that it was at least as likely as not that the Veteran' right shoulder disability and right wrist/hand disability, both currently diagnosed as strains, were related to his service.  In so concluding, the examiner specifically relied on a review of the service treatment records demonstrating such injuries, thus providing the basis for a finding of a chronic, residual disability to the right shoulder and right wrist/hand.  

Thereafter, in August 2003, service connection for the right shoulder and for the right wrist/hand was granted, based upon the June 2003 VA examiner's opinion.  In so doing, the RO assigned an effective date of April 25, 2002, the date the RO interpreted that the current claim had been received.  

However, the Board is cognizant that the Veteran's service treatment records provided a critical element upon which the August 2003 grant was based.  In that regard, those records were not before the RO at the time of the September 1995 initial denial, yet they demonstrate that while in service, the Veteran sustained two injuries to his right shoulder, including a right shoulder displacement, as well as multiple sports injuries to both hands, including bruising and injuries to multiple fingers.  Therefore, because those records were critical in granting the claims of service connection for a right shoulder disability and a right hand/wrist disability, the Board finds that the criteria set forth in 38 C.F.R. § 3.156(c) were met at the time that the August 2003 rating decision was issued.  Specifically, the Board finds that the newly received service treatment records adequately supported the grant of service connection in 2003, as they clearly demonstrated injuries to the right shoulder and bilateral hands and it was due to those records that the VA examiner proffered his positive opinion in this case.  

Thus, in finding that the August 2003 rating decision met the above criteria, the Board turns to whether at that time, the correct effective date was assigned in accordance with the controlling regulations.  38 C.F.R. § 3.156(c) (2003) directs that the effective date should be that date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the previously decided claim.  In this case, because the Veteran filed his original claim for service connection within one year following separation from service, at the time of the September 1995 rating decision, he was entitled to an effective date of the day following his separation from service.  Thus, in this case, because the Veteran was entitled to such at the time of the previously denied claim, the correct date would be the day following separation from service, or, December 17, 1994.  See 38 C.F.R. § 3.400(b)(1)(ii)(B)(II).  In that regard, the Board finds that entitlement arose the day following separation from service.

Accordingly, the Board finds that there was CUE in the August 2003 rating decision that granted service connection for a right shoulder disability and a right wrist/hand disability and assigned an effective date of April 25, 2002.  Thus, the criteria for a finding of CUE have been met and the Veteran's motion to revise or reverse the August 2003 rating decision is granted.


ORDER

As new and material evidence sufficient to reopen a claim for service connection for a headache disability has been received, the Veteran's previously-denied claim is reopened.

The appeal as to whether new and material evidence has been received in order to reopen a claim for service connection for a skin disability, to include as due to an undiagnosed illness, is dismissed.

The rating decision of August 2003 contained clear and unmistakable error by assigning an effective date of April 25, 2002, for the grant of service connection for a right shoulder disability, and an effective date of December 17, 1994, is granted, subject to the laws and regulations governing payment of monetary benefits.

The rating decision of August 2003 contained clear and unmistakable error by assigning an effective date of April 25, 2002, for the grant of service connection for a right wrist/hand disability, and an effective date of December 17, 1994, is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Additional development is necessary prior to further disposition of whether new and material evidence has been received in order to reopen a claim for service connection for hypertension and the reopened claim of service connection for a headache disability.

The Board initially finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration  (SSA).  In this regard, at his July 2011 hearing before the Board, the Veteran stated that he was awarded SSA benefits in 2005.  He was not sure whether those benefits were for a disability.  However, when reviewing the record, it appears that the Veteran had in fact applied for disability benefits with the SSA at least in April 1999, as the record contains two SSA disability examinations submitted by the Veteran.  At another time, he stated that he was appealing an SSA disability determination with respect to his knee disability.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, any decision granting such benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  Therefore, both claims being remanded must be decided subsequent to this records request and response.  

Next, with regard to the Veteran's claim for service connection for a headache disability, the Veteran contends that his current headaches are post traumatic in nature, and are due to trauma to the face and jaw that he sustained in service.  Service treatment records reflect that in July 1991, the Veteran injured the right side of his face while playing basketball.  Initially, his spine was immobile.  There was mild swelling and tenderness at the right maxillary and zygoma areas.  X-rays were interpreted to show no fracture to the face.   However, the X-ray report of examination itself showed " ?fracture of zygoma."  Following X-ray examination, range of motion of the spine was found to be intact.  There was some neck pain.  The assessment was cervical strain and contusion to the right cheek.  Three weeks later, the Veteran was having  continuing headaches and pain at the injury site.  In August 1991, the Veteran still complained of headaches.  The assessment was rule out post traumatic migraine headache.  In July 1992, the Veteran stated that he had injured the bone around his eye in 1991 and was still experiencing headaches.  In April 1993, the Veteran reported having a sinus headache for one day.  He reported that he had broken some nasal bones two years previously and had been informed by a physician that he would have residual sinus headaches whenever his sinuses were infected or clogged.  In June 1993, the Veteran was taken to the medical department when he was walking and blacked out.  He stated that he had had a frontal headache since the day before and had taken Tylenol.  In July 1994, the Veteran had a spider bite.  He also complained of headaches.  

Post-service treatment records reflect that on March 1995 VA examination, the Veteran reported that he was struck under the left cheek bone in service and had sustained a slight fracture of the inferior orbital rim.  He stated that he had chronic, intermittent headaches, for which took extra strength Tylenol.  On January 1998 VA examination, the Veteran stated that he had weekly headaches.  VA treatment records reflect that in March 2002, he complained of having ongoing headaches.  On June 2003 VA examination, the Veteran stated that he had three different types of headaches.  He had headaches associated with neck pain that occurred at the occipital area, headaches that occurred in the sinus area when the weather changed, and other headaches that occurred approximately three to four times per month.  The headaches would last until he went to sleep.  There was no nausea or light-headedness in relation to the headaches.  Physical examination showed no asymmetry of the facial appearance.  There was no pain when tapping the left orbit.  The diagnosis was traumatic injury with fracture to the left orbit.  The second diagnosis was functional deficits due to chronic headaches.  There is no specific indication, however, that the second diagnosis was determined to be etiologically related to the Veteran's service or to an injury in service.  Thus, because the Veteran sustained an injury to the head in service, with described resultant headaches, and has suffered from headaches on an ongoing basis since service, the Board finds that a VA examination and opinion is necessary in order to determine the nature and etiology of the Veteran's claimed headache disability.

Furthermore, on remand, the Veteran should be given the opportunity to submit further treatment records, or to provide authorizations for the release of further private treatment records.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Any determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that the Veteran identify any outstanding treatment records relevant to all of his claim for service connection for a headache disability.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After all outstanding records have been obtained, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his headache disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's current headache disability is causally related to his service, to include the injury he sustained to the right zygoma and his complaints of headaches following the injury.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his headaches as well as the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue of whether new and material evidence has been received in order to reopen a claim for service connection for hypertension and the reopened claim of service connection for a headache disability should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


